Appeal by defendant from a judgment of the County Court, Dutchess County, rendered November 14, 1974, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment modified, on the law, by reducing the conviction to one of manslaughter in the second degree and vacating the sentence imposed. As so modified, judgment affirmed, and case remanded to the County Court for resentence. The facts adduced when the defendant was permitted to change his plea do not supply a factual basis for a finding that defendant was guilty of manslaughter in the first degree, but do support a finding of his guilt of manslaughter in the second degree. We note that defense counsel, in his brief, has requested a modification of the conviction and the prosecutor has agreed to the disposition here made. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.